UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2011 – August 31, 2012 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2012 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2011 – August 31, 2012 Institutional 7-Day SEC Vanguard Money Market Yield 2 Vanguard CMT Funds Fund Funds Average 1 8/31/2012 Total Returns Market Liquidity 0.14% 0.05% 0.16% Municipal Cash Management 0.13 — 0.16 1 Derived from data provided by Lipper Inc. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 8/31/2012 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.16% Average Weighted Maturity 38 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 16.4% Commercial Paper 13.7 Repurchase Agreements 3.4 U.S. Government and Agency Obligations 62.6 Tax-Exempt Municipal Bonds 2.4 Taxable Municipal Bonds 0.4 Money Market Fund 1.1 Distribution by Credit Quality 2 (% of portfolio) First Tier 100% 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current year. The expense ratio for the fiscal year ended August 31, 2012, was 0.005%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.16% Average Weighted Maturity 21 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100% Largest State Concentrations 3 New York 14.8% Ohio 10.4 Illinois 9.3 California 7.0 Texas 6.2 Florida 4.9 Colorado 3.9 North Carolina 3.6 Georgia 3.0 Nebraska 2.4 TopTen 65.5% 1 The expense ratio shown is from the prospectus dated December 27, 2011, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2012, was 0.01%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. 3 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended June 30, 2012 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Years Since Inception Market Liquidity 7/19/2004 0.13% 1.23% 2.27% Municipal Cash Management 7/19/2004 0.13 0.94 1.65 Market Liquidity Fund Financial Statements Statement of Net Assets As of August 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (62.6%) 2 Fannie Mae Discount Notes 0.130% 9/4/12 97,500 97,499 2 Fannie Mae Discount Notes 0.125% 9/5/12 18,800 18,800 2 Fannie Mae Discount Notes 0.125% 9/19/12 100,000 99,994 2 Fannie Mae Discount Notes 0.125%–0.130% 9/20/12 154,378 154,368 2 Fannie Mae Discount Notes 0.130% 9/26/12 167,030 167,015 2 Fannie Mae Discount Notes 0.125% 9/28/12 123,542 123,530 2 Fannie Mae Discount Notes 0.110% 10/1/12 300,000 299,973 2 Fannie Mae Discount Notes 0.130% 10/10/12 14,000 13,998 2 Fannie Mae Discount Notes 0.130% 10/17/12 322,000 321,947 2 Fannie Mae Discount Notes 0.135% 10/24/12 100,000 99,980 2 Fannie Mae Discount Notes 0.120%–0.136% 10/31/12 36,000 35,992 2 Fannie Mae Discount Notes 0.140% 11/7/12 25,000 24,993 2 Fannie Mae Discount Notes 0.135%–0.140% 11/14/12 484,750 484,614 2 Fannie Mae Discount Notes 0.130% 11/21/12 300,000 299,912 2 Fannie Mae Discount Notes 0.130% 11/28/12 32,114 32,104 3 Federal Home Loan Bank Discount Notes 0.124%–0.125% 9/5/12 915,000 914,987 3 Federal Home Loan Bank Discount Notes 0.134% 9/12/12 14,999 14,998 3 Federal Home Loan Bank Discount Notes 0.130%–0.140% 9/14/12 946,000 945,954 3 Federal Home Loan Bank Discount Notes 0.120%–0.125% 9/19/12 219,499 219,486 3 Federal Home Loan Bank Discount Notes 0.120% 9/21/12 314,300 314,279 3 Federal Home Loan Bank Discount Notes 0.125%–0.130% 9/26/12 310,359 310,331 3 Federal Home Loan Bank Discount Notes 0.130% 9/28/12 41,500 41,496 3 Federal Home Loan Bank Discount Notes 0.134%–0.135% 10/3/12 300,000 299,964 3 Federal Home Loan Bank Discount Notes 0.110%–0.125% 10/5/12 75,000 74,992 3 Federal Home Loan Bank Discount Notes 0.120%–0.140% 10/10/12 229,200 229,168 3 Federal Home Loan Bank Discount Notes 0.132%–0.140% 10/12/12 552,000 551,917 3 Federal Home Loan Bank Discount Notes 0.130%–0.140% 10/17/12 396,000 395,934 3 Federal Home Loan Bank Discount Notes 0.140% 10/24/12 166,000 165,966 3 Federal Home Loan Bank Discount Notes 0.135% 11/14/12 275,000 274,924 2,4 Federal Home Loan Mortgage Corp. 0.194% 2/4/13 290,000 289,937 2,4 Federal Home Loan Mortgage Corp. 0.194% 5/6/13 99,000 98,959 2,4 Federal Home Loan Mortgage Corp. 0.188% 6/17/13 21,000 20,992 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 2,4 Federal National Mortgage Assn. 0.258% 11/23/12 190,000 189,987 2,4 Federal National Mortgage Assn. 0.266% 12/28/12 250,000 249,984 2,4 Federal National Mortgage Assn. 0.229% 8/12/13 190,000 189,945 2,4 Federal National Mortgage Assn. 0.213% 11/8/13 150,000 149,946 2,4 Federal National Mortgage Assn. 0.210% 11/14/13 214,925 214,848 2 Freddie Mac Discount Notes 0.130% 9/10/12 62,000 61,998 2 Freddie Mac Discount Notes 0.130% 9/17/12 217,960 217,947 2 Freddie Mac Discount Notes 0.130% 9/24/12 124,948 124,938 2 Freddie Mac Discount Notes 0.130% 10/1/12 150,000 149,984 2 Freddie Mac Discount Notes 0.135% 10/11/12 12,000 11,998 2 Freddie Mac Discount Notes 0.130% 10/12/12 50,000 49,993 2 Freddie Mac Discount Notes 0.130% 10/15/12 60,900 60,890 2 Freddie Mac Discount Notes 0.120% 10/17/12 14,800 14,798 2 Freddie Mac Discount Notes 0.130% 10/25/12 111,999 111,977 2 Freddie Mac Discount Notes 0.125% 11/19/12 45,667 45,654 2 Freddie Mac Discount Notes 0.125%–0.130% 11/26/12 454,572 454,435 2 Freddie Mac Discount Notes 0.128% 11/27/12 200,000 199,938 United States Cash Management Bill 0.131% 9/17/12 250,000 249,985 United States Treasury Bill 0.100% 9/13/12 1,240,000 1,239,959 United States Treasury Bill 0.100%–0.110% 9/20/12 885,000 884,951 United States Treasury Bill 0.100%–0.105% 10/4/12 800,000 799,924 United States Treasury Bill 0.108% 10/11/12 300,000 299,964 United States Treasury Bill 0.095%–0.127% 10/18/12 1,485,000 1,484,776 United States Treasury Bill 0.093%–0.100% 10/25/12 1,000,000 999,858 United States Treasury Bill 0.105%–0.111% 11/1/12 1,400,000 1,399,742 United States Treasury Bill 0.100%–0.110% 11/8/12 760,000 759,853 United States Treasury Bill 0.115% 11/15/12 375,000 374,910 United States Treasury Bill 0.104%–0.111% 11/23/12 1,000,000 999,756 United States Treasury Bill 0.110% 11/29/12 1,000,000 999,728 Total U.S. Government and Agency Obligations (Cost $20,431,669) 20,431,669 Commercial Paper (13.7%) Bank Holding Company (0.2%) PNC Bank NA 0.210% 12/3/12 60,000 59,967 Finance - Auto (0.7%) American Honda Finance Corp. 0.180%–0.190% 9/21/12 31,500 31,497 American Honda Finance Corp. 0.190% 9/24/12 29,750 29,746 American Honda Finance Corp. 0.190% 10/9/12 12,500 12,498 American Honda Finance Corp. 0.190% 10/18/12 24,700 24,694 American Honda Finance Corp. 0.190% 10/22/12 21,900 21,894 5 BMW US Capital LLC 0.170% 9/13/12 31,250 31,248 5 BMW US Capital LLC 0.170% 9/18/12 54,000 53,996 5 BMW US Capital LLC 0.200% 11/21/12 6,750 6,747 5 BMW US Capital LLC 0.200% 11/29/12 7,150 7,146 219,466 Finance - Other (4.0%) 5 Chariot Funding LLC 0.210% 9/25/12 50,000 49,993 5 Chariot Funding LLC 0.220% 11/15/12 11,033 11,028 5 Chariot Funding LLC 0.210% 11/26/12 75,000 74,962 General Electric Capital Corp. 0.210% 9/26/12 102,200 102,185 General Electric Capital Corp. 0.240% 10/29/12 10,500 10,496 General Electric Capital Corp. 0.180% 11/7/12 31,200 31,190 General Electric Capital Corp. 0.180% 11/8/12 41,000 40,986 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) General Electric Capital Corp. 0.180% 11/13/12 54,000 53,980 5 Jupiter Securitization Co. LLC 0.220% 11/13/12 15,000 14,993 5 Jupiter Securitization Co. LLC 0.220% 11/16/12 21,500 21,490 5 Old Line Funding LLC 0.200% 9/17/12 9,500 9,499 5 Old Line Funding LLC 0.200% 9/24/12 20,500 20,497 5 Old Line Funding LLC 0.200% 9/25/12 24,850 24,847 5 Old Line Funding LLC 0.210% 10/1/12 37,000 36,994 5 Old Line Funding LLC 0.190% 10/9/12 29,630 29,624 5 Old Line Funding LLC 0.210% 10/15/12 34,500 34,491 5 Old Line Funding LLC 0.200% 10/18/12 28,975 28,967 5 Old Line Funding LLC 0.200% 10/22/12 59,345 59,328 5 Old Line Funding LLC 0.200%–0.210% 10/23/12 53,900 53,884 5 Old Line Funding LLC 0.200% 10/25/12 8,300 8,298 5 Old Line Funding LLC 0.200% 10/29/12 22,750 22,743 5 Old Line Funding LLC 0.200% 11/2/12 11,500 11,496 5 Old Line Funding LLC 0.200% 11/7/12 9,545 9,541 5 Old Line Funding LLC 0.200% 11/8/12 19,600 19,593 5 Old Line Funding LLC 0.200% 11/13/12 31,500 31,487 5 Old Line Funding LLC 0.200% 11/15/12 13,538 13,532 5 Old Line Funding LLC 0.200% 11/19/12 10,000 9,996 5 Old Line Funding LLC 0.200% 11/20/12 26,000 25,988 5 Old Line Funding LLC 0.200% 11/21/12 9,500 9,496 5 Old Line Funding LLC 0.200% 11/27/12 16,555 16,547 5 Old Line Funding LLC 0.200% 11/29/12 10,500 10,495 5 Straight-A Funding LLC 0.180% 9/6/12 2,032 2,032 5 Straight-A Funding LLC 0.180% 9/10/12 3,761 3,761 5 Straight-A Funding LLC 0.180% 9/12/12 4,000 4,000 5 Straight-A Funding LLC 0.180% 9/24/12 46,000 45,995 5 Straight-A Funding LLC 0.180% 9/24/12 21,000 20,998 5 Straight-A Funding LLC 0.180% 9/24/12 20,834 20,832 5 Straight-A Funding LLC 0.180% 9/25/12 4,750 4,749 5 Straight-A Funding LLC 0.180% 10/1/12 35,500 35,495 5 Straight-A Funding LLC 0.180% 10/2/12 10,500 10,498 5 Straight-A Funding LLC 0.180% 10/2/12 15,000 14,998 5 Straight-A Funding LLC 0.180% 10/5/12 9,556 9,554 5 Straight-A Funding LLC 0.180% 10/5/12 5,500 5,499 5 Straight-A Funding LLC 0.180% 10/9/12 36,000 35,993 5 Straight-A Funding LLC 0.180% 10/10/12 8,650 8,648 5 Straight-A Funding LLC 0.180% 10/10/12 5,100 5,099 5 Straight-A Funding LLC 0.180% 10/11/12 17,700 17,697 5 Straight-A Funding LLC 0.180% 10/12/12 43,000 42,991 5 Straight-A Funding LLC 0.180% 10/16/12 11,000 10,998 5 Straight-A Funding LLC 0.180% 10/17/12 26,000 25,994 5 Straight-A Funding LLC 0.180% 10/18/12 5,216 5,215 5 Straight-A Funding LLC 0.180% 10/18/12 21,400 21,395 5 Straight-A Funding LLC 0.180% 10/22/12 6,000 5,999 5 Straight-A Funding LLC 0.180% 10/23/12 11,529 11,526 5 Straight-A Funding LLC 0.180% 11/2/12 14,943 14,938 5 Straight-A Funding LLC 0.180% 11/5/12 5,000 4,998 5 Straight-A Funding LLC 0.180% 11/28/12 11,096 11,091 1,299,639 Foreign Banks (4.9%) 4,5 Commonwealth Bank of Australia 0.290% 10/10/12 106,000 106,000 4,5 Commonwealth Bank of Australia 0.289% 10/11/12 105,000 105,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 Commonwealth Bank of Australia 0.230% 10/17/12 60,000 59,983 5 Commonwealth Bank of Australia 0.230% 10/22/12 40,000 39,987 4,5 Commonwealth Bank of Australia 0.287% 10/22/12 100,000 100,000 5 Commonwealth Bank of Australia 0.230% 10/24/12 50,000 49,983 4,5 Commonwealth Bank of Australia 0.273% 11/8/12 300,000 299,997 4,5 Commonwealth Bank of Australia 0.339% 1/14/13 100,000 100,000 4,5 Westpac Banking Corp. 0.286% 9/26/12 112,000 112,000 4,5 Westpac Banking Corp. 0.296% 10/2/12 212,100 212,100 4,5 Westpac Banking Corp. 0.289% 10/11/12 91,000 91,000 4,5 Westpac Banking Corp. 0.288% 10/17/12 82,000 82,000 4,5 Westpac Banking Corp. 0.276% 11/2/12 55,000 55,000 5 Westpac Banking Corp. 0.200% 11/26/12 39,000 38,981 4,5 Westpac Banking Corp. 0.336% 2/1/13 158,000 158,000 1,610,031 Foreign Governments (0.3%) 5 Hydro-Quebec 0.170% 10/29/12 21,500 21,494 Province of Ontario 0.170% 10/29/12 15,000 14,996 Province of Ontario 0.170% 10/31/12 21,900 21,894 Province of Ontario 0.170% 11/7/12 6,600 6,598 Province of Ontario 0.170% 11/9/12 7,839 7,836 Province of Ontario 0.170% 11/19/12 15,000 14,994 Province of Ontario 0.200% 12/20/12 16,500 16,490 5 Quebec 0.180% 11/19/12 7,500 7,497 111,799 Foreign Industrial (0.9%) 5 Novartis Securities Investment Ltd. 0.180% 9/5/12 22,500 22,500 5 Novartis Securities Investment Ltd. 0.180% 9/6/12 16,000 16,000 5 Novartis Securities Investment Ltd. 0.180% 9/10/12 20,600 20,599 5 Novartis Securities Investment Ltd. 0.180% 9/11/12 29,000 28,999 5 Novartis Securities Investment Ltd. 0.180% 9/12/12 16,300 16,299 5 Novartis Securities Investment Ltd. 0.180% 9/14/12 24,500 24,498 5 Sanofi 0.190% 9/6/12 20,000 19,999 5 Total Capital Canada Ltd. 0.320% 9/14/12 60,500 60,493 5 Total Capital Canada Ltd. 0.255% 10/26/12 13,500 13,495 5 Total Capital Canada Ltd. 0.180% 11/21/12 43,500 43,482 Toyota Credit Canada Inc. 0.210% 10/11/12 5,000 4,999 Toyota Credit Canada Inc. 0.190% 10/25/12 5,750 5,748 277,111 Industrial (2.7%) General Electric Co. 0.170%–0.190% 9/26/12 425,500 425,446 General Electric Co. 0.170%–0.190% 9/27/12 86,000 85,989 5 Procter & Gamble Co. 0.150% 9/10/12 72,500 72,497 5 The Coca-Cola Co. 0.200% 9/17/12 37,500 37,497 5 The Coca-Cola Co. 0.190% 9/21/12 5,000 4,999 5 The Coca-Cola Co. 0.190% 9/24/12 10,111 10,110 5 The Coca-Cola Co. 0.190% 9/25/12 10,500 10,499 5 The Coca-Cola Co. 0.220% 10/4/12 7,600 7,598 5 The Coca-Cola Co. 0.220% 10/5/12 6,000 5,999 5 The Coca-Cola Co. 0.220% 10/11/12 20,000 19,995 5 The Coca-Cola Co. 0.200% 10/16/12 10,500 10,497 5 The Coca-Cola Co. 0.210% 10/19/12 16,000 15,995 5 The Coca-Cola Co. 0.210% 10/22/12 14,250 14,246 5 The Coca-Cola Co. 0.210% 10/24/12 39,800 39,788 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 The Coca-Cola Co. 0.190%–0.210% 10/25/12 41,200 41,188 5 The Coca-Cola Co. 0.190% 10/26/12 31,600 31,591 5 The Coca-Cola Co. 0.200% 11/8/12 5,000 4,998 5 The Coca-Cola Co. 0.200% 11/19/12 21,500 21,491 5 The Coca-Cola Co. 0.180% 12/3/12 24,000 23,989 5 The Coca-Cola Co. 0.180% 12/4/12 10,000 9,995 894,407 Total Commercial Paper (Cost $4,472,420) 4,472,420 Certificates of Deposit (16.4%) Domestic Banks (3.2%) Branch Banking & Trust Co. 0.190% 9/25/12 60,500 60,500 Branch Banking & Trust Co. 0.190% 9/27/12 139,500 139,500 Branch Banking & Trust Co. 0.190% 10/1/12 41,000 41,000 Branch Banking & Trust Co. 0.190% 10/9/12 30,250 30,250 Branch Banking & Trust Co. 0.190% 10/10/12 60,000 60,000 State Street Bank & Trust Co. 0.250% 9/17/12 300,000 300,000 State Street Bank & Trust Co. 0.190% 10/10/12 83,000 83,000 State Street Bank & Trust Co. 0.190% 10/16/12 208,000 208,000 State Street Bank & Trust Co. 0.190% 10/17/12 75,000 75,000 State Street Bank & Trust Co. 0.180% 11/1/12 65,500 65,500 1,062,750 Eurodollar Certificates of Deposit (3.8%) 4 Australia & New Zealand Banking Group, Ltd. 0.326% 1/25/13 263,000 263,000 4 Australia & New Zealand Banking Group, Ltd. 0.340% 2/11/13 67,000 67,000 4 National Australia Bank Ltd. 0.346% 9/27/12 150,000 150,000 4 National Australia Bank Ltd. 0.301% 10/29/12 250,000 250,000 4 National Australia Bank Ltd. 0.306% 11/9/12 250,000 250,000 4 National Australia Bank Ltd. 0.358% 1/17/13 150,000 150,000 4 National Australia Bank Ltd. 0.356% 1/22/13 120,000 120,000 1,250,000 Yankee Certificates of Deposit (9.4%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.210% 10/11/12 150,000 150,000 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.200% 10/16/12 65,000 65,000 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.200% 10/17/12 40,000 40,000 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.210% 10/26/12 160,000 160,000 Bank of Montreal (Chicago Branch) 0.210% 10/3/12 135,000 135,000 Bank of Montreal (Chicago Branch) 0.210% 10/5/12 168,000 168,000 Bank of Montreal (Chicago Branch) 0.210% 10/9/12 80,000 80,000 Bank of Montreal (Chicago Branch) 0.180% 10/23/12 30,000 30,000 Bank of Montreal (Chicago Branch) 0.190% 11/16/12 200,000 200,000 4 Bank of Nova Scotia (Houston Branch) 0.305% 10/3/12 175,000 175,000 4 Bank of Nova Scotia (Houston Branch) 0.287% 10/18/12 210,000 209,997 4 Bank of Nova Scotia (Houston Branch) 0.276% 10/29/12 90,000 89,999 4 Bank of Nova Scotia (Houston Branch) 0.309% 1/14/13 240,000 240,000 4 Bank of Nova Scotia (Houston Branch) 0.277% 2/20/13 200,000 200,000 Toronto Dominion Bank (New York Branch) 0.200% 9/24/12 90,000 90,000 Toronto Dominion Bank (New York Branch) 0.200% 9/26/12 90,000 90,000 Toronto Dominion Bank (New York Branch) 0.200% 10/9/12 160,000 160,000 Toronto Dominion Bank (New York Branch) 0.200% 10/10/12 200,000 200,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Toronto Dominion Bank (New York Branch) 0.280% 10/29/12 40,000 40,000 Toronto Dominion Bank (New York Branch) 0.260% 10/31/12 23,000 23,002 Toronto Dominion Bank (New York Branch) 0.170% 11/1/12 175,000 175,000 Toronto Dominion Bank (New York Branch) 0.300% 2/20/13 150,000 150,000 Westpac Banking Corp. (New York Branch) 0.270% 9/19/12 20,000 20,001 Westpac Banking Corp. (New York Branch) 0.220% 9/24/12 50,000 50,000 4 Westpac Banking Corp. (New York Branch) 0.276% 11/2/12 114,000 114,000 3,054,999 Total Certificates of Deposit (Cost $5,367,749) 5,367,749 Repurchase Agreements (3.4%) Goldman Sachs & Co. (Dated 8/31/12, Repurchase Value $140,017,000, collateralized by Federal Home Loan Mortgage Corp. 6.750%, 3/15/31 and Federal National Mortgage Assn. 5.000%, 5/11/17) 0.190% 9/4/12 140,014 140,014 JP Morgan Securities LLC (Dated 8/31/12, Repurchase Value $452,009,000, collateralized by U.S. Treasury Note/Bond 0.875%, 2/28/17) 0.180% 9/4/12 452,000 452,000 RBC Capital Markets LLC Dated 8/31/12, Repurchase Value $225,004,000, collateralized by U.S. Treasury Note/Bond 0.875%-3.375%, 4/30/17- 11/15/19) 0.150% 9/4/12 225,000 225,000 TD Securities (USA) LLC (Dated 8/31/12, Repurchase Value $282,005,000, collateralized by U.S. Treasury Bill 0.000%, 8/22/13, U.S. Treasury Inflation Indexed Note/Bond 1.750%-2.500%, 1/15/28- 2/15/41, and U.S. Treasury Note/Bond 1.250%-6.875%, 8/31/15-8/15/25) 0.170% 9/4/12 282,000 282,000 Total Repurchase Agreements (Cost $1,099,014) 1,099,014 Shares Money Market Fund (1.1%) 6 Vanguard Municipal Cash Management Fund (Cost $373,987) 0.155% 373,986,595 373,987 Face Amount ($000) Tax-Exempt Municipal Bonds (2.4%) 7 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.150% 9/7/12 3,000 3,000 7 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.150% 9/7/12 4,095 4,095 7 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.170% 9/7/12 3,750 3,750 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 9/7/12 9,660 9,660 7 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 9/7/12 7,365 7,365 7 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.200% 9/7/12 7,000 7,000 7 Buffalo NY Municipal Water System Revenue VRDO 0.150% 9/7/12 2,870 2,870 7 California Housing Finance Agency Home Mortgage Revenue VRDO 0.150% 9/7/12 4,600 4,600 7 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.170% 9/7/12 5,500 5,500 7 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.170% 9/7/12 2,100 2,100 7 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.160% 9/7/12 3,000 3,000 7 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.160% 9/7/12 5,400 5,400 7 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.150% 9/7/12 2,000 2,000 7 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.190% 9/7/12 6,000 6,000 7 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.160% 9/7/12 5,320 5,320 7 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.170% 9/7/12 2,300 2,300 7 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.140% 9/7/12 2,750 2,750 7 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 9/7/12 3,800 3,800 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.150% 9/7/12 9,800 9,800 Curators of the University of Missouri System Facilities Revenue VRDO 0.160% 9/7/12 5,365 5,365 7 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 9/7/12 18,000 18,000 7 District of Columbia Revenue (Georgetown University) VRDO 0.170% 9/7/12 11,575 11,575 7 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.170% 9/7/12 2,300 2,300 7 Greenville County SC Hospital System Revenue VRDO 0.150% 9/7/12 2,750 2,750 7 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.180% 9/7/12 2,515 2,515 7 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.190% 9/7/12 11,000 11,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.150% 9/7/12 3,550 3,550 7 Illinois Development Finance Authority Revenue (Chicago Horticultural Society) VRDO 0.170% 9/7/12 3,700 3,700 7 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.170% 9/7/12 5,380 5,380 7 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.190% 9/7/12 4,395 4,395 7 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.180% 9/7/12 4,500 4,500 7 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.180% 9/7/12 2,855 2,855 7 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.170% 9/7/12 3,400 3,400 7 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.180% 9/7/12 5,400 5,400 7 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.180% 9/7/12 9,720 9,720 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 9/7/12 4,765 4,765 7 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.130% 9/7/12 7,910 7,910 7 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.180% 9/7/12 3,500 3,500 7 Los Angeles CA Wastewater System Revenue VRDO 0.160% 9/7/12 2,800 2,800 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.140% 9/7/12 4,500 4,500 7 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.170% 9/7/12 3,225 3,225 7 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.180% 9/7/12 3,400 3,400 7 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.160% 9/7/12 9,110 9,110 7 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.150% 9/7/12 5,300 5,300 7 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.160% 9/7/12 5,200 5,200 7 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.150% 9/7/12 6,385 6,385 7 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.180% 9/7/12 3,130 3,130 7 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.170% 9/7/12 7,900 7,900 7 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.190% 9/7/12 4,715 4,715 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.160% 9/7/12 19,730 19,730 7 Nassau NY Health Care Corp. VRDO 0.170% 9/7/12 3,310 3,310 7 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.200% 9/7/12 5,200 5,200 7 New York City NY GO VRDO 0.150% 9/7/12 6,400 6,400 7 New York City NY GO VRDO 0.160% 9/7/12 4,600 4,600 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.140% 9/7/12 10,400 10,400 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.140% 9/7/12 5,300 5,300 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.170% 9/7/12 18,300 18,300 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.170% 9/7/12 9,000 9,000 7 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.170% 9/7/12 8,400 8,400 7 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.170% 9/7/12 4,425 4,425 7 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.160% 9/7/12 17,500 17,500 7 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.140% 9/7/12 4,600 4,600 7 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.180% 9/7/12 9,400 9,400 7 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.170% 9/7/12 22,500 22,500 7 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.180% 9/7/12 3,700 3,700 7 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 9/7/12 8,700 8,700 7 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.150% 9/7/12 18,500 18,500 7 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.180% 9/7/12 2,700 2,700 7 New York State Housing Finance Agency Housing Revenue (Clinton Green - South) VRDO 0.180% 9/7/12 3,850 3,850 7 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.180% 9/7/12 7,755 7,755 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.190% 9/7/12 3,750 3,750 7 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.170% 9/7/12 6,800 6,800 7 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.150% 9/7/12 5,500 5,500 7 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.150% 9/7/12 11,600 11,600 7 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 9/7/12 3,400 3,400 7 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.190% 9/7/12 2,200 2,200 7 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.160% 9/7/12 11,395 11,395 7 Oakland University of Michigan Revenue VRDO 0.160% 9/7/12 2,100 2,100 7 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.180% 9/7/12 3,085 3,085 Ohio GO VRDO 0.160% 9/7/12 265 265 Ohio State University General Receipts Revenue VRDO 0.160% 9/7/12 23,400 23,400 Ohio State University General Receipts Revenue VRDO 0.160% 9/7/12 1,400 1,400 7 Piedmont SC Municipal Power Agency Revenue VRDO 0.180% 9/7/12 4,000 4,000 7 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.150% 9/7/12 5,400 5,400 7 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.170% 9/7/12 2,000 2,000 7 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.180% 9/7/12 3,000 3,000 7 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.160% 9/7/12 3,250 3,250 7 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.180% 9/7/12 6,500 6,500 7 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.150% 9/7/12 7,600 7,600 7 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.150% 9/7/12 6,100 6,100 7 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.150% 9/7/12 5,635 5,635 7 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.150% 9/7/12 5,150 5,150 7 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 9/7/12 2,900 2,900 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.160% 9/7/12 9,000 9,000 7 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.170% 9/7/12 17,075 17,075 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.180% 9/7/12 10,100 10,100 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.180% 9/7/12 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.210% 9/7/12 5,320 5,320 8 Texas GO TOB VRDO 0.200% 9/4/12 100,000 100,000 7 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.180% 9/7/12 5,200 5,200 7 University of South Florida Financing Corp. COP VRDO 0.180% 9/7/12 10,100 10,100 7 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.150% 9/7/12 1,675 1,675 7 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.160% 9/7/12 1,700 1,700 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.180% 9/7/12 3,150 3,150 7 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.180% 9/7/12 4,700 4,700 7 Washington Housing Finance Commission Non- profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.160% 9/7/12 1,300 1,300 7 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.190% 9/7/12 6,200 6,200 7 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 9/7/12 5,000 5,000 7 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.160% 9/7/12 7,475 7,475 Total Tax-Exempt Municipal Bonds (Cost $774,050) 774,050 Sovereign Bonds (U.S. Dollar-Denominated) (0.0%) 8,9 Commonwealth Bank of Australia (Cost $10,292) 2.500% 12/10/12 10,230 10,292 Taxable Municipal Bonds (0.4%) 7,8 BlackRock Municipal Bond Trust TOB VRDO 0.290% 9/4/12 4,710 4,710 7,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.290% 9/4/12 2,515 2,515 7,8 BlackRock Municipal Income Trust TOB VRDO 0.290% 9/4/12 54,000 54,000 7,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.290% 9/4/12 7,000 7,000 7,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.290% 9/4/12 4,990 4,990 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.290% 9/4/12 5,170 5,170 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 7,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.290% 9/4/12 25,500 25,500 7,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.290% 9/4/12 3,360 3,360 7,8 BlackRock Strategic Municipal Trust TOB VRDO 0.290% 9/4/12 2,555 2,555 7,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.250% 9/7/12 2,855 2,855 8 Massachusetts Transportation Fund Revenue TOB VRDO 0.250% 9/7/12 2,800 2,800 7,8 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.250% 9/7/12 1,500 1,500 Total Taxable Municipal Bonds (Cost $116,955) Total Investments (100.0%) (Cost $32,646,136) Other Assets and Liabilities (0.0%) Other Assets 2,136 Liabilities (78) 2,058 Net Assets (100%) Applicable to 32,648,705,264 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At August 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 32,648,705 Undistributed Net Investment Income — Accumulated Net Realized Losses (511) Net Assets • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At August 31, 2012, the aggregate value of these securities was $3,448,297,000, representing 10.6% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. 7 Scheduled principal and interest payments are guaranteed by bank letter of credit. 8 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $227,247,000, representing 0.7% of net assets. 9 Guaranteed by the Commonwealth of Australia. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund COP - Certificate of Participation. GO - General Obligation Bond. TOB - Tender Option Bond. VRDO - Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Year Ended August 31, 2012 ($000) Investment Income Income Interest 1 40,071 Total Income 40,071 Expenses The Vanguard Group—Note B Management and Administrative 1,425 Total Expenses 1,425 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $498,000. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Year Ended August 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 38,646 53,699 Realized Net Gain (Loss) 359 328 Net Increase (Decrease) in Net Assets Resulting from Operations 39,005 54,027 Distributions Net Investment Income (38,646) (53,699) Realized Capital Gain — — Total Distributions (38,646) (53,699) Capital Share Transactions (at $1.00) Issued 276,126,104 271,069,890 Issued in Lieu of Cash Distributions 38,646 53,699 Redeemed (270,901,359) (266,412,208) Net Increase (Decrease) from Capital Share Transactions 5,263,391 4,711,381 Total Increase (Decrease) 5,263,750 4,711,709 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .001 .002 .002 .010 .036 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .002 .002 .010 .036 Distributions Dividends from Net Investment Income (.001) (.002) (.002) (.010) (.036) Distributions from Realized Capital Gains — Total Distributions (.001) (.002) (.002) (.010) (.036) Net Asset Value, End of Period Total Return 0.14% 0.20% 0.23% 1.04% 3.69% Ratios/Supplemental Data Net Assets, End of Period (Millions) $32,648 $27,384 $22,673 $25,958 $22,904 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.005% Ratio of Net Investment Income to Average Net Assets 0.14% 0.19% 0.23% 0.97% 3.50% See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund's net asset value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2009-2012), and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, and administrative services and pays for all other operating expenses, except for taxes. The fund's trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
